MORRIS, Judge.
The judgment in this case was entered 19 November 1974. The record on appeal was filed more- than 90 days later, on 20 February 1975. No order was issued by the trial court extending the time for docketing the record on appeal. Rule 5 of the Rules of Practice in the Court of Appeals of North Carolina provides that the record must be “docketed within ninety days after the date of the judgment,-order, decree, or determination appealed from.” Defendant’s appeal is treated as a petition for a writ of certiorari which is granted in order that the case may be considered on its merits.
At the trial the Assistant District Attorney was permitted to challenge for cause prospective jurors “who stated that their feelings about undercover investigations would prejudice their decision as to [the] guilt or innocence”. of the defendant. In his first assignment of error defendant contends that the exclusion of these veniremen deprived him of his Sixth Amendment right to a jury which reflects a fair and representative cross-section of the community. We disagree. It is well established that “ [e] ach party to a criminal trial is entitled to a fair and unbiased jury and may challenge for cause a juror who is *480prejudiced against him.” 5 Strong, N. C. Index 2d, Jury, § 7, Supp. p. 86. Furthermore, as our Supreme Court noted in State v. Spence, 274 N.C. 536, 539, 164 S.E. 2d 593, 595 (1968),
“According to the Federal Court decisions ‘the function of challenge is not only to eliminate extremes of partiality on both sides but to assure the parties that the jury before whom they try the case will decide on the basis of the evidence placed before them and not otherwise.’ The purpose of challenge should be to guarantee ‘not only freedom from any bias against the accused, but also from any prejudice against his prosecution. Between him and the State the scales are to be evenly held.’ (Citations omitted.)”
To insure the impartiality of the panel, it has been held that a prospective juror may be asked “whether he is so prejudiced against informers as to prevent him from giving the testimony of such person its lawful weight, and whether he would accord due weight to a paid investigator’s testimony,” 50 C.J.S., Juries, § 275(b), p. 1044; whether he is prejudiced against a detective, or law enforcement officers in general, annot. 99 A.L.R. 2d 7, 65-66, 71-72 (1965) ; and whether he is prejudiced against government agents making plans to procure evidence. State v. Lovell, 127 Kan. 157, 272 P. 666 (1928). In our opinion, a prospective juror likewise may be asked whether his feelings about undercover investigations would prejudice his' decision as to the guilt or innocence of the defendant. Where, as here, prejudice is shown, the juror may properly be challenged for cause. This assignment of error is overruled.
In his only remaining assignment of error defendant contends the trial judge violated G.S. 1-180 by making certain comments to the defendant while he was on the stand. We find no merit in this assignment of error. Counsel for the defendant candidly concedes that “the defendant had trouble getting his points across due to his lack of education and problems with expressing himself.” We interpret the comments made by the trial judge as efforts to assist the defendant and to secure a clearer and more orderly recitation of the evidence.
No error.
Chief Judge Brock and Judge Hedrick concur.